Citation Nr: 1608786	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In February 2015, the Board granted service connection for hearing loss.  At that time, the Board also remanded the remaining claims for further development.


FINDINGS OF FACT

1.  A current skin disability of the feet is not related to active service.

2.  A current psychiatric disorder other than PTSD is not related to active service or a service-connected disability.

3.  The Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability of the feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2015).

3.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the increased rating claim, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  As to the other claims, a standard October 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's February 2015 remand, more recent VA treatment records were obtained.

The Veteran's most recent VA psychiatric examination was conducted in April 2007.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes his psychiatric disability picture in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.

In June 2010, the Veteran failed to report to a VA psychiatric examination.  Most recently, the Board remanded the claim to schedule the Veteran for new VA examinations.  In April 2015, pursuant to the Board's remand, the Veteran was scheduled for VA examinations to determine the nature, etiology, and severity of his current foot and psychiatric disabilities.  The Veteran failed to appear for the scheduled examinations in May 2015.  The Veteran did not contact VA to provide good cause for his failure to appear for the VA examinations.  The Veteran was apprised of the determination that he failed to report for the May 2015 examinations in a supplemental statement of the case dated in May 2015.  In a November 2015 brief, the Veteran's representative stated that "[t]he Veteran has not offered any reason why he did not report for these examinations."  Thus, although VA's duty to assist has been frustrated, it has met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A.  Skin disability of the feet

The Veteran seeks service connection for a skin disability of the feet, which he describes as jungle rot.  He and his parents report flares of itching, sweating, and odor since service in the Republic of Vietnam.  See, e.g., Statement, Veteran's parents (April 29, 2008); Statement, Veteran (September 20, 2012).  In April 2008, he submitted photos of flaky, white skin around the base of his toes.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of skin or foot disabilities.  The separation examination shows that the Veteran denied skin diseases and foot trouble and that physical evaluations of feet and lower extremities were normal.

Post-service treatment records show that the Veteran was referred for a podiatry consultation after presenting odoriferous feet with peeling and moist skin between the toes.  See VA treatment records (June 28, 2012; February 13, 2013).  In March 2013, a podiatrist diagnosed bilateral, interdigital tinea pedis.  See VA treatment record (March 11, 2013).  VA and private treatment records are otherwise silent as to abnormalities of the feet.

Pursuant to the Board's February 2015 remand, the Veteran was scheduled for an examination to address the etiology of the current tinea pedis.  As discussed above, because the Veteran failed to report to the examination, the claim must be decided on the evidence of record.  See 38 C.F.R. § 3.655.

Here, the Board does not dispute that the Veteran has tinea pedis or that the jungles of Vietnam exposed the Veteran to conditions that could have caused tinea pedis.  Thus, as the in-service injury and current disability requirements are satisfied, this case turns on whether the current tinea pedis is related to the Veteran's active service.

The Veteran is competent to report itchy, sweaty, and odoriferous feet since service, which are within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, the Veteran was awarded the Combat Infantryman Badge for his combat service in Vietnam.  Experiencing skin problems with the feet, including jungle rot, is consistent with circumstances of the Veteran's combat service; thus, in-service skin problems of the feet are established even though there is no official documentation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

However, tinea pedis is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  In fact, the Veteran has reported jungle rot throughout the pendency of the appeal, when a podiatrist determined that he in fact has tinea pedis.  An opinion as to the etiology of the current tinea pedis is equally complex, especially given that it was initially diagnosed more than 40 years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose tinea pedis or offer an opinion as to its etiology and his opinion in this regard is of little probative value.  

While lay reports of itchy, sweaty, and smelly feet since service suggest that the current tinea pedis may be related to service, they do not establish that it is at least as likely as not that the current tinea pedis had onset in or is otherwise related to service.  Although VA has a duty to assist claimants in developing claims, ". . . a claimant has the responsibility to present and support a claim for benefits. . . ."  38 U.S.C.A. § 5107(a) (West 2014).  Accordingly, the preponderance of the evidence is against the claim of service connection for a skin disability of the feet (including individually either the right or left foot); there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).
 
B.  Psychiatric disability other than PTSD

The Veteran seeks service connection for a psychiatric disorder other than PTSD.  He and his parents assert that he has experienced depression and alcohol dependence since service.  See, e.g., Statement, Veteran's parents (April 29, 2008); Substantive appeal (March 23, 2012).  Although service connection is in effect for PTSD, this does not preclude the possibility of service connecting another psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of a psychiatric disorder.  In fact, the Veteran's separation examination shows that he expressly denied depression or excessive worries and excessive drinking habits, and that a psychiatric evaluation was normal.

Post-service treatment records show that the Veteran denied feelings of depression in December 2004.  See Dr. Simon (December 22, 2004).  In 2006, he gave a history of depression and he was diagnosed with PTSD and alcohol dependence in November 2006.  See Dr. Smithson (September 19, 2006); Dr. Rice (November 15, 2006).  In June 2012, a VA treatment provider stated that the Veteran "present[ed] as mildly to moderately depressed. . . .  Chronic pain appears to be a major factor, if not the main factor."  See VA treatment record (June 5, 2012).  All other VA treatment notes show that the Veteran denied feelings of depression.  See VA treatment records (June 18, 2009; February 18, 2011; July 22, 2013; February 13, 2014; April 20, 2015).

Pursuant to the Board's February 2015 remand, the Veteran was scheduled for an examination to address whether any psychiatric disability other than PTSD was related to service or a service-connected disability.  As discussed above, because the Veteran failed to report to the examination, the claim must be decided on the evidence of record.  See 38 C.F.R. § 3.655.

The Veteran is competent to report symptoms of depression and alcohol abuse, which are within the realm of his personal experience; however, as a lay person, he is not competent to self-diagnose a psychiatric disorder for compensation purposes, namely because the diagnosis must conform to the DSM-IV or DSM-5.  See 38 C.F.R. § 4.125 (2015); Jandreau, 492 F.3d at 1377, n. 4; Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  

An opinion as to the etiology of a psychiatric disorder is equally complex, especially where, as here, the Veteran has more than one psychiatric disorder with potentially overlapping symptomatology and all of the disorders were initially diagnosed 40 years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose a psychiatric disorder or offer an opinion as to its etiology and his opinion in this regard is of little probative value.

The competent evidence pertaining to the presence of a current psychiatric disorder other than PTSD is Dr. Rice's diagnosis of alcohol dependence and the June 2012 VA treatment provider's diagnosis of depression.  The only competent evidence pertaining to the etiology of any psychiatric disorder other than PTSD is the June 2012 VA treatment provider's opinion that chronic pain appears to be a major factor, if not the main factor, in the Veteran's depression.  No medical provider has linked alcohol dependence or depression to service or a service-connected disability.  

Even considering the lay assertions that alcohol dependence and depression are related to service, the evidence simply does not suggest that it is at least as likely as not that the psychiatric disorders other than PTSD had onset in or are related to service or a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder other than PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.  (The Board notes that, while a separate and distinct psychiatric disorder is not service connected, the Veteran's depression as a symptom of PTSD is addressed and accounted for in the next section.).

III.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran seeks an initial rating in excess of 30 percent for PTSD, which is rated under Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."

Under Diagnostic Code 9411, the criteria for a 30 rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In September 2006, the Veteran filed a claim of service connection for PTSD.  He reports depression, nightmares, difficulty with crowds, that he prefers to work alone, and that he has few friends, all of whom are veterans.  See, e.g., Statement (October 2, 2006).  The Veteran's family members reported that he is withdrawn, depressed, and has difficulty sleeping.  See, e.g., Statements, Veteran's aunt and parents (February 27, 2008; April 29, 2008).

A September 2006 annual private medical evaluation shows that the Veteran gave a history of depression; mental status examination showed no depression, anxiety, or agitation.  See Dr. Smithson (September 19, 2006).  During a November 2006 private psychiatric evaluation, the Veteran reported a continuation of symptoms with the addition of hypervigilance, angry outbursts, and difficulty concentrating.  The examiner opined that "the Veteran strikes me as a very straight forward eastern Oregonian rancher with on the whole good psychological health . . . ."  The examiner diagnosed PTSD and alcohol dependence.  See Dr. Rice (November 15, 2006).

In 2007, the Veteran reported "wonderful" relationships with his wife of 37 years, children, and extended family and that he has several lifelong friends, regularly attends family functions, and enjoys guided hunting tours.  He denied any problems with relationships, but reported that he tends to avoid crowds.  He also reported that he runs a ranch and fosters several developmentally disabled adults in his home.  See, e.g., VA Social and industrial survey (April 16, 2007).

During an April 2007 VA examination, the Veteran reported a continuation of previously reported symptoms with the addition of declining short term memory, namely difficulty recalling names, and anxiety in crowds, but no panic attacks.  Diagnostic testing showed that memory function fell within average range.  The examiner opined that the Veteran's affect was mildly constricted, but that he was friendly, cooperative, properly groomed, and that his speech was normal.  The examiner assigned a GAF score of 68.

In June 2012, the Veteran reported low energy and motivation and his wife reported that he had a short fuse over the last few years.  The examiner opined that the Veteran "presents as mildly to moderately depressed.  Likely it's more on the moderate side, at least from his wife's perspective.  Chronic pain appears to be a major factor, if not the main factor."  See VA treatment record (June 5, 2012).

Aside from the June 2012 note, VA treatment records from 2007 show that the Veteran did not manifest symptoms of depression and anxiety.  See VA treatment records (June 18, 2009; December 11, 2009; February 18, 2011; July 22, 2013; February 14, 2014; June 22, 2014; April 20, 2015).

In consideration of this evidence, the Veteran's psychiatric disability picture has been characterized by anxiety, depression, hypervigilance and exaggerated startle response, irritability, sleep impairment, memory loss, and difficulty concentrating.  The Board finds that these symptoms resulted, at worst, in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that none of the higher ratings are warranted at any time during the pendency of the appeal.  The Veteran's anxiety, depression, hypervigilance and exaggerated startle response, irritability, sleep impairment, memory loss, and difficulty concentrating are similar to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss that are associated with a 50 percent rating; near-continuous panic or depression affecting the ability to function independently, impaired impulse control (such as unprovoked irritability with periods of violence), and an inability to establish and maintain effective relationships that are associated with a 70 percent rating; and memory loss that is associated with a 100 percent rating.  However, these symptoms "or others of similar severity, frequency, and duration" must result in occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating, occupational and social impairment, with deficiencies in most areas to warrant a 70 percent rating, and total occupational and social impairment to warrant a 100 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  Moreover, simply because the Veteran has issues with anxiety, depression, irritability, and memory and because the 50, 70, and 100 percent levels contemplate these symptoms does not mean his psychiatric disorder rises to the 50, 70, or 100 percent level.

The Board finds that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for 50, 70, or 100 percent ratings.  The following evidence is most probative to this conclusion: the Veteran maintains good relationships with family and friends, runs a ranch, and fosters several developmentally disabled adults in his home.

Even though the Veteran's anxiety manifests with difficulty in crowds, hypervigilance, and exaggerated startle response, it does not result in symptoms such as panic attacks, let alone near-continuous panic, which affect his ability to function independently.  In fact, the Veteran consistently denied anxiety after 2007.

As to depression, while the Veteran demonstrates some social withdraw and lack of motivation, there is no evidence that it results in reduced reliability and productivity.  On the contrary, the Veteran maintains excellent relationships with family and friends, attends family functions, and has mustered the motivation to execute his occupational duties throughout the pendency of the appeal.  In fact, the Veteran is so reliable, that in addition to the responsibility of running a ranch, he has been entrusted to foster several developmentally disabled adults.

Similarly, there is no evidence that the Veteran's irritability, sleep impairment, or difficulty concentrating impair his relationships or occupations.  Moreover, there is no evidence his irritability has devolved into symptoms such as episodes of violence or difficulty maintaining relationships, or that his difficulty concentrating impairs his ability to manage his responsibilities.

Furthermore, the assigned GAF scores have predominantly equated to some mild symptoms (61-70), which are consistent with the criteria for a 30 percent rating.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks at any time during the pendency of the appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Significantly, the Board remanded the appeal in February 2015 for a new VA examination as the record indicated the disability may have increased in severity.  The current evidence does not show an increase is warranted and, as noted in the duty to assist analysis, the Veteran did not attend the scheduled June 2010 and May 2015 VA examinations that would have shown the current level of severity.

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as anxiety, depression, hypervigilance and exaggerated startle response, irritability, sleep impairment, memory loss, and difficulty concentrating.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  A collective extraschedular rating is not raised by the record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  In fact, the Veteran has been gainfully employed as a rancher and foster parent of several developmentally disabled adults throughout the pendency of the appeal.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

Service connection for a skin disorder of the feet is denied.

Service connection for a psychiatric disorder other than PTSD is denied.

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


